Case 2:18-cv-11108-DPH-EAS ECF No. 34 filed 04/01/19                  PageID.1441      Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




 James Ruston, et al.,

                                   Plaintiff(s),

 v.                                                    Case No. 2:18−cv−11108−DPH−EAS
                                                       Hon. Denise Page Hood
 Ford Motor Company, et al.,

                                   Defendant(s).




                 NOTICE TO PARTIES REGARDING CONSOLIDATED CASE

    To comply with the Order of Consolidation entered in this case on 3/31/19 by Judge Denise
 Page Hood, filings from this point forward will only be made in case number 18−10106 and all
 other cases will be closed.

   The following documents that are not currently filed in the designated lead case MUST BE
 REFILED IN THE LEAD CASE WITHIN SEVEN DAYS OF THIS NOTICE:

      • Pending Motions
      • Responses, Replies and Supplemental Briefs to pending motions
      • Counterclaims, Cross Claims or Third−Party Complaints that have not been answered
        by all parties (answering parties will not need to re−file answers from the member
        cases)

    All original deadlines and hearings remain in effect, unless otherwise notified by judge's
 chambers.




                                      Certificate of Service

    I hereby certify that on this date a copy of the foregoing notice was served upon the parties
 and/or counsel of record herein by electronic means or first class U.S. mail.




                                                   s/ S. Schoenherr
                                                   Deputy Clerk

 Dated: April 1, 2019
